DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a source of electromagnetic disturbance generating electromagnetic disturbance…”; “an extraction device adapted to…”; “a conditioning module adapted to…”; and “an adding module, adapted to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites a number of limitations with uncertain antecedent basis because they repeat limitations without clearly indicating their relationships therewith. These repeated limitations include, “a measured data signal”;  “a source of electromagnetic disturbance”; “a decoupled disturbance signal “; “a conditioning module”; “a compensation signal”; “an adding module”; “an inverted added crosstalk signal.” It is unclear how these limitations relate to the similar limitations of claim 1, and as such the claim is rejected for being indefinite. The claim will be examined as best understood in light of the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt, Michael, et al. "High voltage RF generator and compensation network for a FFT ion trap mass spectrometer." 2017 International Conference on Applied Electronics (AE). IEEE, 2017 [Schmidt].
Regarding Claim 1:
Schmidt teaches a Fourier transform mass spectrometer (abstract) comprising: 
(a). a detector unit adapted to detect a measured data signal (Fig. 4); and 
(b). a source of electromagnetic disturbance generating electromagnetic disturbance that interacts with the detector unit by crosstalk, resulting in the measured data signal comprising an added crosstalk signal (This limitation is interpreted under 35 USC 112f to indicate an RF signal generator. Section IIA and Fig. 3 demonstrate such an RF generator); 
(c). an extraction device adapted to extract a decoupled disturbance signal from the source of electromagnetic disturbance (This limitation is interpreted under 35 USC 112f to indicate an antenna or line comprising an impedance component. Section IIA and Fig. 4 demonstrate such a line with the end cap electrode.); 
(d). a conditioning module adapted to condition the decoupled disturbance signal by applying a phase shift and/or an amplitude amplification to obtain a compensation signal (This limitation is interpreted under 35 USC 112f to indicate a phase shifter and amplifier. Section IIA and Fig. 4 demonstrate such a phase shifter and amplifier.) and 
(e). an adding module, adapted to superpose the measured data signal and the compensation signal (This limitation is interpreted under 35 USC 112f to indicate a common 
whereby the compensation signal can be conditioned by the conditioning module in such a way that, in the adding module, it essentially corresponds to an inverted added crosstalk signal (Section IIA, equations (3)-(5)). 
Regarding Claim 2:
Schmidt teaches a Fourier transform mass spectrometer according to claim 1, wherein the detector unit is adapted to detect a measured data signal, which is generated by an image current (Fig. 3, Section I-FFT mode detection). 

Regarding Claim 3:
Schmidt teaches a Fourier transform mass spectrometer according to claim 1, wherein the adding module further comprises a junction to which the adding module is adapted to supply both the measured data signal and the compensation signal in order to superpose them (Section IIA and Fig. 4).

Regarding Claim 4:
Schmidt teaches a Fourier transform mass spectrometer according to claim 1 further comprising a signal processing unit comprising: 
(i). at least one measured data signal input line adapted to receive a measured data signal generated by an image current, wherein the measured data signal comprises an added crosstalk 
(ii). at least one disturbance signal input line adapted to receive a decoupled disturbance signal, extracted from the source of electromagnetic disturbance by an extraction device (Section IIA and Fig. 4 demonstrate such a line via the end cap electrode.); 
(iii). an output line adapted to supply a compensated data signal to at least one data receiving device (as shown in Fig. 4); 
(iv). a conditioning module, to which the decoupled disturbance signal is supplied via the disturbance signal input line and which provides a compensation signal (Fig. 4); and 
(v). an adding module, to which the measured data signal and the compensation signal are provided and in which the measured data signal and the compensation signal are superposed (Fig. 4), 
whereby the decoupled disturbance signal is conditioned by the conditioning module in such a way that the compensation signal essentially corresponds to an inverted added crosstalk signal (Section IIA, equations (3)-(5)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 2012/0248308 A1 [Makarov].

Regarding Claim 5:
Schmidt teaches a Fourier transform mass spectrometer according to claim 1, but fails to teach the spectrometer further comprising an electrostatic trap mass analyzer.
Makarov teaches an electrostatic trap mass analyzer, in particular an Orbitrap (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add orbitrap of Makarov to the spectrometry system of Schmidt as a parallel means of analysis. One would have been motivated to do so since this would facilitate further measurements of analytes by a second modality.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881